   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 1 of 20 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

__________________________________________
MICHAEL CARDONE, RYAN HICKE,               :
CLAY STREET HOLDINGS, LLC                  :
DNK INVESTMENTS 3 LLC, AND                 :
ROSENBLUM FAMILY L.P.,                     :
                                           :
                  Plaintiffs,              :
                                           :
      v.                                   :                    NO. __________________________
                                           :
MOHAMED ZERBAN, AND                        :
TERN WATER, INC. ,                         :
                                           :
                  Defendants.              :
__________________________________________:



                                             COMPLAINT

        Plaintiffs, Michael Cardone (“Cardone”), Ryan Hicke (“Hicke”), DNK Investments 3 LLC

(“DNK”), Clay Street Holdings, LLC (“CSH”), and Rosenblum Family L.P. (“RFLP,” and

collectively with Cardone, Hicke, DNK, and CSH “Plaintiffs”) bring this Complaint against

defendants Mohamed Zerban (“Zerban”) and Tern Water, Inc. (“Tern,” and collectively with

Zerban “Defendants”) for violations of 15 U.S.C. § 78j(b) (“Section 10(b) of the Exchange Act”)

and 17 C.F.R. § 240.10b-5 (“Rule 10b-5 promulgated thereunder”), fraud, negligent

misrepresentation, and breach of contract, and in support thereof aver as follows.

                                              Introduction

        1.         Plaintiffs bring this action for violation of Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder, fraud, negligent misrepresentation, and breach of contract

against Defendants. At bottom, this case concerns Defendants’ fraudulent scheme to extract

capital from Plaintiffs to keep Tern Water afloat, based on, in part, Defendants’ false



PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 2 of 20 PageID #: 2




representations about Tern’s capitalization structure. Zerban, Tern’s majority shareholder and

CEO, solicited investments from Plaintiffs, which investments took the form of notes that were

convertible to equity upon the occurrence of certain events. In response to Plaintiffs’ diligence

requests, Zerban represented and warranted that Tern had no outstanding “Preferred Stock” at the

time of Plaintiffs’ investments and provided Plaintiffs a false capitalization table which omitted

the existence of the Company’s Preferred Stock. In reality, all of Tern’s Preferred Stock had been

issued. Zerban and Tern knowingly, or at least recklessly, misrepresented that Tern had no

outstanding Preferred Stock at the time of Plaintiffs’ investments.

        2.         Zerban and Tern also misrepresented the state of Tern’s financial performance.

During diligence, Zerban provided Plaintiffs variations of a one-page spreadsheet which purported

to detail the Company’s expenses and revenues. Those spreadsheets did not reflect a complete

picture of Tern’s finances (and Plaintiffs, to date, have been unable to verify their accuracy). Prior

to each closing, Tern represented and warranted (and Zerban executed those representations and

warranties on Tern’s behalf) that it provided all Plaintiffs with accurate financial statements,

including the Company’s balance sheet. Those representations and warranties were false. Indeed,

despite Plaintiffs continuous post-closing efforts to obtain accurate financial records from the

Company, and Zerban’s repeated assurances that records would be provided, Zerban and Tern

have failed to provide Plaintiffs any documents reflecting the Company’s performance.

                                              The Parties

        3.         Cardone is an adult individual who resides in Pennsylvania.

        4.         Hicke is an adult individual who resides in Pennsylvania.

        5.         DNK is a limited liability company organized under the laws of the Commonwealth

of Pennsylvania.


                                                   2

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 3 of 20 PageID #: 3




        6.         CSH is a limited liability company organized under the laws of the Commonwealth

of Pennsylvania.

        7.         RFLP is a limited partnership organized under the laws of the Commonwealth of

Pennsylvania.

        8.         Zerban is an adult individual who, upon information and belief, resides in

Pennsylvania.

        9.         Tern is a company incorporated under the laws of the State of Delaware with a

principal place of business in Pennsylvania.

                                        Jurisdiction and Venue

        10.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question) and 28 U.S.C. § 1367 (supplemental jurisdiction over pendant state law

claims).

        11.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Tern is a

corporation incorporated in Delaware and the relevant agreements at issue confer jurisdiction on

this Court.

                                        Company Background

        12.        Tern is a company that is developing and marketing a “Smart Faucet” for consumer

use. The Smart Faucet is touted as a revolutionary faucet that will allow consumers to improve

their water quality and safety using a filter at the point-of-use. To achieve this goal, the Faucet

uses a replaceable filter. Tern also markets or plans to market a “Know Your Water” feature that

compliments the Smart Faucet. This feature permits consumers to test their water at the faucet for

impurities and customize their filter needs. The Smart Faucet is designed to connect with phones




                                                    3

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 4 of 20 PageID #: 4




and “Smart” hubs to inform users when the Faucet’s batteries and filters need replacement and to

relay information from the Know Your Water feature.

        13.        Zerban is the founder, CEO, and majority owner of Tern.

        14.        In approximately 2016, Tern began development of the Smart Faucet. In November

2018, Tern launched an Indiegogo campaign to accept preorders for the Smart Faucet. Indiegogo

is an online platform that pairs entrepreneurs and inventors with customers, who preorder (and

prepay) for products that they find desirable, typically based on marketing and prototypes. Fifty-

four customers “backed” the Smart Faucet and paid Tern an approximate amount of $9,505, less

Indiegogo’s service fees.

        15.        Tern experienced delays in developing and launching the Smart Faucet. The Smart

Faucet was originally slated to ship in April 2019 to Indiegogo backers, but Tern missed that

deadline. Some consumers questioned when their Smart Faucet would arrive. Zerban responded

“If we wanted to sacrifice quality, we could have been done in April,” but that consumers were

“buying into the idea of improved water inside their homes. The product is cool and all, but it’s

about the service, the knowledge, the understanding [of] what they’re consuming.” Attached

hereto as Exhibit A is an online article quoting Zerban regarding shipment of the Smart Faucet.

        16.        Plaintiffs were impressed with the vision of the Smart Faucet, as presented by

Zerban.     Plaintiffs believed—and still believe—that the Smart Faucet, and its underlying

intellectual property, is cutting-edge technology that addresses real consumer needs at an

accessible cost. However, under Zerban’s rudderless direction, Tern has been utterly unable to

launch the Smart Faucet to market; instead, Tern and Zerban have resorted to bilking investors to

keep the Company viable.




                                                  4

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 5 of 20 PageID #: 5




        17.        Plaintiffs understand that the Smart Faucet has yet to ship to consumers. Although

Zerban has assured Plaintiffs that the Faucet is nearly complete, Plaintiffs are unable to confirm

that assertion.

                         Plaintiffs’ Diligence, Zerban’s and Tern’s
           Misrepresentations and Omissions, and Plaintiffs’ Resultant Investment

        18.        Upon information and belief, Zerban understood that Tern required additional

capital to continue development and production of the Smart Faucet. Additionally, Zerban desired

guidance from prominent and successful members of the Philadelphia business community. To

that end, Zerban sought and obtained investments from RFLP (led by Jeffery Rosenblum

(“Rosenblum”)); Ryan Hicke, Michael Cardone, DNK (led by David Katz (“Katz”)), and CSH

(led by Zachary Klehr (“Klehr”)).

        19.        Plaintiffs conducted due diligence prior to their investments in Tern. Despite

Plaintiffs’ best efforts to obtain accurate information concerning Tern’s capitalization structure

and financial statements, Zerban, on behalf of Tern, misrepresented the true nature of the

Company’s capital structure and financial statements.

        20.        On October 24, 2019, Klehr, on behalf of CSH, emailed Zerban a list of “Diligence

items,” including the “Current Cap Table,” “Operating model / Cash flow forecast,” and

“Current/most recent balance sheet” that CSH required before investing. A copy of Klehr’s email

dated October 24, 2019 to Zerban is attached hereto as Exhibit B.

        21.        Zerban responded to Klehr’s email on October 31, 2019, attached the “Current Cap

Table,” and noted that it “Doesn’t include noteholders.” Zerban also attached the Company’s

purported “2017,2018 Actual numbers.” However, the capitalization table Zerban attached to his

email excluded Preferred Shares that Tern previously issued.       In response to Klehr’s request for

financial documents, Zerban merely attached a single-page document which purported to detail

                                                   5

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 6 of 20 PageID #: 6




Tern’s expenses and revenues. This document was incomplete and did not include a balance sheet

or any other relevant financial information. A copy of Zerban’s email dated October 31, 2019 to

Klehr is attached hereto as Exhibit C.

        22.        Similarly, Katz, on behalf of DNK, inquired into the Company’s capitalization

table’s accuracy. On November 6, 2019, Zerban assured Katz that “Exhibit B [the Company’s

capitalization table appended to the Purchase Agreement (as defined below)] is correct, Those are

the equity holders.” A copy of Zerban’s email to Katz dated November 6, 2019 is attached hereto

as Exhibit D. Zerban’s statement was a misrepresentation because the capitalization table

excluded that all of Tern’s Preferred Shares were outstanding at the time of investment. Further,

as described above, the financial statements that Zerban attached to his email were incomplete.

        23.        Despite the remaining Plaintiffs’ diligence into the Company, they were also misled

by Zerban and Tern regarding the Company’s capitalization.

        24.        Zerban knew or should have known that the Company’s capital structure was

materially important to Plaintiffs’ consideration of their investment. Zerban also knew or should

have known that accurate financial statements reflecting the Company’s performance were

materially important to Plaintiffs’ consideration of their investment. Despite this knowledge,

Zerban did not disclose to Plaintiffs that all of the Company’s Preferred Shares had been issued

prior to Plaintiffs’ investment.       Nor did Zerban provide Plaintiffs with accurate financial

statements. The reasons for Zerban’s (and Tern’s) misstatements and omissions are simple: he

knew that Plaintiffs would not invest in the Company had they known the truth.

        25.        On or about January 22, 2019, RFLP provided $250,000 to Tern in exchange for a

Convertible Promissory Note (a “Note”) issued by the Company. A copy of the RFLP Note is

attached hereto as Exhibit E. Simultaneous to the issuance of the Note, Tern and RFLP entered


                                                    6

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 7 of 20 PageID #: 7




into a “Convertible Notes Purchase Agreement” (a “Purchase Agreement”). A copy of the RFLP

Purchase Agreement is attached hereto as Exhibit F. Exhibits E and F were executed by RFLP;

RFLP believes that Zerban, on behalf of Tern, executed the Note and Purchase Agreement, but do

not have a copy of same in its files. In any event, even if Zerban or Tern did not countersign the

Note and Purchase Agreement, Tern accepted RFLP’s $250,000 wire and acted as if an agreement

had been struck.

        26.        On or about January 21, 2019, Hicke provided $125,000 to Tern in exchange for a

Note issued by the Company. A copy of the Hicke Note is attached hereto as Exhibit G.

Simultaneous to the issuance of the Note, Tern and Hicke entered into a Purchase Agreement.

Zerban executed the Purchase Agreement on behalf of Tern. A copy of the Hicke Purchase

Agreement is attached hereto as Exhibit H.

        27.        On or about August 8, 2019, Cardone provided $150,000 to Tern in exchange for a

Note issued by the Company. A copy of the Cardone Note is attached hereto as Exhibit I.

Simultaneous to the issuance of the Note, Tern and Cardone entered into a Purchase Agreement.

Zerban executed the Purchase Agreement on behalf of Tern. A copy of the Cardone Purchase

Agreement is attached hereto as Exhibit J.

        28.        On or about November 6, 2019, DNK provided $100,000 to Tern in exchange for

a Note issued by the Company. A copy of the DNK Note is attached hereto as Exhibit K.

Simultaneous to the issuance of the Note, Tern and DNK entered into a Purchase Agreement.

Zerban executed the Purchase Agreement on behalf of Tern. A copy of the DNK Purchase

Agreement is attached hereto as Exhibit L.

        29.        On or about November 19, 2019, CSH provided $100,000 to Tern in exchange for

a Note issued by the Company. A copy of the CSH Note is attached hereto as Exhibit M.


                                                  7

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 8 of 20 PageID #: 8




Simultaneous to the issuance of the Note, Tern and CSH entered into a Purchase Agreement.

Zerban executed the Purchase Agreement on behalf of Tern. A copy of the CSH Purchase

Agreement is attached hereto as Exhibit N.

        30.        Prior to conversion, each Note carried an interest rate of 8%. Each of Plaintiffs’

Notes are convertible to equity in the Company upon the occurrence of certain events. It was the

parties’ collective expectation that the Notes would convert to equity.

        31.        Each of the Purchase Agreements, which were executed by Zerban on behalf of the

Company, contained representations and warranties.             In Section 3.3(a) of the Purchase

Agreements, the Company represented that


        Immediately prior to the Initial Closing [which is defined as the date of each
        Purchase Agreement], the authorized capital stock of the Company will consist of
        1,520,000 shares of Common Stock, of which approximately 1,470,000 shares are
        issued and outstanding, and 80,000 shares of Preferred Stock, all of which are
        designated Series Seed Preferred and none of which are issued and outstanding.

The Company also represented in Section 3.3(c) of the Purchase Agreements that “The

capitalization of the Company immediately prior to the Initial Closing is as set forth on Exhibit B

hereto.” Exhibit B, attached to each Purchase Agreement, did not list any preferred shareholders.

        32.        Zerban and Tern knew or should have known that the representations and

warranties contained within Section 3.3(a) and 3.3(c) of the Purchase Agreements were false

because all of the Company’s Preferred Shares were outstanding at the time of each Plaintiff’s

investment.

        33.        Section 3.5 of the Purchase Agreement concerned financial statements.         The

Company represented that it


        has made available to the Investors the unaudited balance sheet and income
        statement of the Company as of and for the period ended December 31, 2018 . . .

                                                   8

PHIL1 9064700v.4
   Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 9 of 20 PageID #: 9




        The Financial Statements are correct in all material respects and present fairly the
        financial condition and operating results of the Company as of the date(s) and
        during the period(s) indicated therein. . . .

        34.        Zerban and Tern knew or should have known that the representations and

warranties contained within Section 3.5 of the Purchase Agreements were false because no balance

sheet or income statement was ever provided to Plaintiffs. Moreover, the records that Zerban did

provide to Plaintiffs during diligence were incomplete and did not reflect the Company’s complete

finances.

        35.        Section 7.2 of each Purchase Agreement contains an indemnification provision that

requires Tern to indemnify Plaintiffs

        . . . . from and against and in respect of, and shall hold each of them harmless from and
        against and in respect of, and shall pay and reimburse each of them for, any and all losses,
        damages, liabilities, deficiencies, judgments, assessments, awards, penalties, fines, costs
        or expenses of whatever kind (regardless of whether or not such losses, deficiencies,
        damages, expenses, liabilities, claims, assessments and judgments involve or relate to a
        third party claim and shall include, without limitation, all diminution in value other than
        diminution in value to the extent calculated based on a multiple), including reasonable
        attorneys' fees, incurred or sustained by, or imposed upon such Indemnified Person, but
        excluding indirect, incidental, consequential, special or punitive damages and any damages
        calculated based on any type of multiple (including but not limited to loss of future revenue
        or income, loss of business reputation or opportunity) (collectively, the “Indemnifiable
        Expenses”), based upon, arising out of, with respect to, resulting from or by reason of any
        inaccuracy in or breach of any of the representations, warranties or covenants of the
        Company contained in this Agreement, this Agreement or any other certificate or
        instrument delivered to the Investors hereunder. . . .


                         Katz and Klehr Serve as Advisors to
      Company Post-Acquisition and Uncover Zerban’s Misstatements and Omissions


        36.        As part of DNK and CSH’s investments, Zerban asked that Katz and Klehr serve

as advisors to the Company. Katz and Klehr undertook those responsibilities and worked to

professionalize the company. During that process they uncovered Zerban’s misstatements and

omissions that Zerban and Tern made to induce Plaintiffs to invest in the Company.

                                                   9

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 10 of 20 PageID #: 10




        37.        After Klehr began his advisory role, Zerban requested that Klehr, work to “clean

up” Tern’s capital structure record keeping and to upload that information to a digital capitalization

table management platform. Upon information and belief, Zerban requested Klehr “clean up” the

capitalization record keeping because he knew it was false. On January 12, 2020, Klehr wrote to

Zerban: “Preferred Shares – it appears in the documentation that all 240,000 of the authorized

preferred shares have been issued.” Klehr wondered whether those shares had “been converted to

common” because the “preferred holders are showing common share ownership.” A copy of

Klehr’s email to Zerban dated January 12, 2020 is attached hereto as Exhibit O.

        38.        Despite Defendants’ prior misstatements regarding the lack of outstanding

preferred shares, Zerban responded blithely, “Shares have not been converted yet. Preferred stock

owners still hold the same class of shares.” Zerban continued by confirming the number of

Preferred Shares outstanding and commented that “The cap table should be updated accordingly.”

A copy of Zerban’s email to Klehr dated January 13, 2020 is attached hereto as Exhibit P.

        39.        Klehr, Katz, and Zerban had a meeting in January 2020 regarding the falsehoods in

the Company’s capitalization table. Klehr and Katz stressed to Zerban that this is a serious issue,

which required Zerban’s immediate attention. Zerban downplayed the issue.

        40.        Zerban never updated the Company’s capitalization table. Nor did Zerban ever

explain to Plaintiffs why he did not disclose to Plaintiffs that the Company had issued all of its

Preferred Shares prior to their investment.

        41.        After closing their investment, Plaintiffs repeatedly requested financial information

from Zerban and Tern. In turn, Zerban repeatedly assured Plaintiffs that the Company would

provide updated financial records, including bank statements and tax returns, but never provided

Plaintiffs a single financial record.


                                                    10

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 11 of 20 PageID #: 11




          42.      After a period of time Katz and Klehr became frustrated with Zerban’s disdain for

proper corporate governance, appropriate record keeping, and communication with Company

stakeholders and resigned from their positions as advisors to the Company.

                              Plaintiffs Issue a Notice of Default to Tern

          43.      On June 12, 2020, Plaintiffs issued a Notice of Default to Tern (“Default Notice”)

that accelerated all amounts due under all of the Notes Tern issued pursuant to Section 7. Plaintiffs

demanded payment thereunder. A copy of the Default Notice is attached hereto as Exhibit Q. To

date, Tern has not repaid any amount due on the Notes.

          44.      After Plaintiffs issued the Default Notice, Zerban engaged in additional wrongful

actions relating to corporate governance of Tern, specifically related to the composition of the

Company’s Board of Directors. Prior to the dispute with Plaintiffs, Tern had formally appointed

the investor to the Board and that investor participated in multiple Board meetings. Upon

information and belief, after the dispute arose, Zerban knew that the investor would not be willing

to assist Zerban in a scheme to continue to defraud Plaintiffs, and unilaterally declared that the

investor had never been a member of the Board of Directors.

                                 COUNT I – Against All Defendants
                          Violation of Section 10(b) (15 U.S.C. § 78j) of the
                        Exchange Act and Rule 10b-5 (17 C.F.R. § 240.10b-5)

          45.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          46.      Zerban misrepresented to Plaintiffs the capital structure of Tern prior to their

investments. Zerban provided Plaintiffs a capitalization table prior to their investments which

falsely listed no outstanding Preferred Shares; Zerban also independently confirmed that the

capitalization table was accurate. See Exhibits B-D. In Sections 3.3(a) and (c) of the Purchase


                                                   11

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 12 of 20 PageID #: 12




Agreements, Tern represented and warranted that the Company had no outstanding Preferred

Shares at the time of Plaintiffs’ investments and that the capitalization table appended to the Notes

was accurate. See Exhibits F, H, J, L, and N. These representations and warranties were false

when made. Zerban knew or should have known that these representations were false when he

executed the Purchase Agreements on behalf of Tern.

         47.       Zerban also misrepresented to Plaintiffs the true nature of Tern’s financial

statements. Zerban provided incomplete financial statements to Plaintiffs prior to their investment

in the Company. Further, pursuant to Section 3.5 of the Purchase Agreements, Tern represented

and warranted that each Plaintiff was provided financial statements that were “correct in all

material respects and present fairly the financial condition and operating results of the Company.”

These representations were false because the financial statements provided to Plaintiffs prior to

closing were variations of a one-page spreadsheet which were materially incomplete. Zerban knew

or should have known that these representations were false when he executed the Purchase

Agreements on behalf of Tern.

         48.       Zerban and Tern acted with scienter when making the aforementioned

misrepresentations and omissions. Zerban, the founder, CEO, and majority shareholder of Tern

knew that Tern needed additional capital and that Plaintiffs would not invest in the Company if

they knew the true nature of its financial statements and capital structure. Therefore, Zerban and

Tern either purposefully or recklessly misrepresented and omitted material information concerning

the Company’s financial statements and capital structure to induce Plaintiffs to invest.

         49.       Had Plaintiffs known that the Company had previously issued all of its Preferred

Shares and the true nature of Tern’s financial statements, Plaintiffs would not have purchased the

Notes.


                                                  12

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 13 of 20 PageID #: 13




          50.      Plaintiffs justifiably relied on Zerban and Tern’s misrepresentations and omissions

when making their investments.

          51.      The value that Plaintiffs understood they were receiving from their investments has

been destroyed by Zerban and Tern’s misrepresentations and omissions. This loss of value is a

direct result of Zerban and Tern’s misrepresentations and omissions.

          52.      Under federal law, Zerban is individually liable as a maker of the

misrepresentations and omission to Plaintiffs. Tern is also liable for these misrepresentations and

omissions.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants,

including:

                   A.     Compensatory damages against all Defendants, jointly and severally, for all

damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon, as allowed by law and the Notes;

                   B.     All costs and expenses incurred in this Action, including attorneys’ fees;

                   C.     Awarding such other further relief as may be just and proper.

                                 COUNT II – Against All Defendants
                                    Fraud in the Inducement

          53.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          54.      Zerban misrepresented to Plaintiffs the capital structure of Tern prior to their

investments. Zerban provided Plaintiffs a capitalization table prior to their investments which

falsely listed no outstanding Preferred Shares; Zerban also independently confirmed that the

capitalization table was accurate. See Exhibits B-D. In Sections 3.3(a) and (c) of the Notes, Tern

represented and warranted that the Company had no outstanding Preferred Shares at the time of

                                                   13

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 14 of 20 PageID #: 14




Plaintiffs’ investments and that the capitalization table appended to the Notes was accurate. See

Exhibits F, H, J, L, and N. These representations and warranties were false when made. Zerban

knew or should have known that these representations were false when he executed the Purchase

Agreements on behalf of Tern.

         55.       Zerban also misrepresented to Plaintiffs the true nature of Tern’s financial

statements. Zerban provided incomplete financial statements to Plaintiffs prior to their investment

in the Company. Further, pursuant to Section 3.5 of the Purchase Agreements, Tern represented

and warranted that each Plaintiff was provided financial statements that were “correct in all

material respects and present fairly the financial condition and operating results of the Company.”

These representations were false because the financial statements provided to Plaintiffs prior to

closing were variations of a one-page spreadsheet which were materially incomplete. Zerban knew

or should have known that these representations were false when he executed the Purchase

Agreements on behalf of Tern.

         56.       Zerban and Tern’s misrepresentations and omissions were material to the

transactions. Had Plaintiffs known that the Company had previously issued all of its Preferred

Shares and the true nature of Tern’s financial statements Plaintiffs would not have purchased the

Notes.

         57.       Zerban, the founder, CEO, and majority shareholder of Tern knew that Tern needed

additional capital and that Plaintiffs would not invest in the Company if they knew the true nature

of its financial statements and capital structure. Therefore, Zerban and Tern either purposefully or

recklessly misrepresented and omitted material information concerning the Company’s financial

statements and capital structure to induce Plaintiffs to invest.

         58.       Plaintiffs justifiably relied upon Zerban and Tern’s representations.


                                                    14

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 15 of 20 PageID #: 15




          59.      The value that Plaintiffs understood they were receiving from their investment has

been destroyed by Zerban and Tern’s misrepresentations and omissions. This loss of value is a

direct result of Zerban and Tern’s misrepresentations and omissions.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants on

Count II of its Complaint as follows:

                   A.     Rescission of the Purchase Agreements and Notes (and absent rescission,

compensatory damages);

                   B.     Interest on the Notes, as allowed by Law and the Notes;

                   C.     Punitive Damages

                   D.     All costs and expenses incurred in this Action, including attorneys’ fees;

                   E.     Awarding such other further relief as may be just and proper.

                                COUNT III – Against All Defendants
                           Negligent Misrepresentation (In the Alternative)

          60.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          61.      Zerban and Tern had a duty to provide accurate financial statements and

information regarding the Company’s capital structure to Plaintiffs in connection with their

investment in the Company.

          62.      Zerban and Tern breached their duties to Plaintiffs by falsely representing and

warranting that the Company’s financial statements were “correct in all material respects and

present fairly the financial condition and operating results of the Company.”

          63.      Zerban and Tern also breached their duties to Plaintiffs by falsely representing and

warranting that the Company’s capitalization structure contained no outstanding Preferred Shares.



                                                    15

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 16 of 20 PageID #: 16




          64.      Zerban and Tern should have known that its representations and warranties were

false.

          65.      The value that Plaintiffs understood they were receiving from their investment has

been destroyed by Zerban and Tern’s misrepresentations and omissions. This loss of value is a

direct result of Zerban and Tern’s misrepresentations and omissions.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants on

Count III of its Complaint as follows:

                   A.     Rescission of the Purchase Agreements and Notes (and absent rescission,

                          compensatory damages);

                   B.     Interest on the Notes, as allowed by Law and the Notes;

                   C.     Punitive Damages

                   D.     All costs and expenses incurred in this Action, including attorneys’ fees;

                   E.     Awarding such other further relief as may be just and proper.

                                    COUNT IV – Against Tern
                                Breach of Contract (Indemnification)


          66.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          67.      Plaintiffs and Tern each entered a Purchase Agreement regarding Plaintiffs’

purchase of the Notes.

          68.      In Section 3.3(a) of the Purchase Agreements Tern represented and warranted that

          Immediately prior to the Initial Closing [which is defined as the date of each
          Purchase Agreement], the authorized capital stock of the Company will consist of
          1,520,000 shares of Common Stock, of which approximately 1,470,000 shares are
          issued and outstanding, and 80,000 shares of Preferred Stock, all of which are
          designated Series Seed Preferred and none of which are issued and outstanding.


                                                   16

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 17 of 20 PageID #: 17




        69.        In Section 3.3(c) of the Purchase Agreements Tern represented and warranted that

“The capitalization of the Company immediately prior to the Initial Closing is as set forth on

Exhibit B hereto.” Exhibit B, attached to each of the Purchase Agreement, did not list any

preferred shareholders.

        70.        Tern’s representations and warranties in Sections 3.3(a) and (c) of the Purchase

Agreements were false at the time they were made. All of the Company’s Preferred Shares were

outstanding at the time that Plaintiffs invested in the Company.

        71.        Tern also represented and warranted in Section 3.5 of the Purchase agreement that

the Company

        has made available to the Investors the unaudited balance sheet and income statement of
        the Company as of and forth period ended December 31, 2018 . . . The Financial Statements
        are correct in all material respects and present fairly the financial condition and operating
        results of the Company as of the date(s) and during the period(s) indicated therein. . . .

        72.        Tern’s representation and warranty contained within Section 3.5 of the Purchase

Agreements was false when made. Prior to the closing of each Note Purchase, Tern only Plaintiffs

a one-page spreadsheet which purported to contain the Company’s expenses and revenues. Tern

never provided a balance sheet to Plaintiffs. Nor has Tern provided any income statements to

Plaintiffs.

        73.        Section 7.2 of the Purchase Agreements requires Tern to indemnify Plaintiffs for

these breaches. Part of Tern’s indemnification obligation is reimbursement of Plaintiffs’ attorneys’

fees.

        74.        The value that Plaintiffs understood they were receiving from their investment has

been destroyed by Tern’s breach of contract.




                                                   17

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 18 of 20 PageID #: 18




          WHEREFORE, Plaintiffs demand judgment in their favor and against Tern on Count IV

of its Complaint as follows:

                   A.     Compensatory damages;

                   B.     Interest on the Notes, as allowed by Law and the Notes;

                   C.     All costs and expenses incurred in this Action, including attorneys’ fees.

                                    COUNT V – Against Tern
                             Breach of Contract (Acceleration of Notes)


          75.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          76.      Pursuant to Section 7 of the Purchase Agreements, Plaintiffs issued the Default

Notice to Tern because Tern breached Sections 3.3(a), 3.3(c), and 3.5 of the Purchase Agreements.

The Default Notice declared default and accelerated all principal and interest due under the Notes.

See Exhibit Q.

          77.      As of the date of the Default Notice, June 12, 2020, Tern owed all Noteholders an

aggregate total of $725,000 and accrued interest in the amount of $61,956. Interest at the rate of

8% per annum continues to accrue.

          78.      Tern has not paid Plaintiffs any sum of money after receiving the Default Notice.

          79.      Tern has breached its contract to Plaintiffs and is responsible for immediately

repaying the Notes with interest.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Tern on Count V

of its Complaint as follows:

                   A.     Compensatory damages;

                   B.     Interest on the Notes, as allowed by Law and the Notes;


                                                   18

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 19 of 20 PageID #: 19




                   C.      All costs and expenses incurred in this Action, including attorneys’ fees.

                                     COUNT VI – Against Tern
                               Promissory Estoppel (In the Alternative)


          80.      Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          81.      Tern made a series of promises to Plaintiffs, including that Tern would provide

accurate financial information of about the Company prior to investment, that there were no

outstanding preferred shares, and that Tern would pay to the noteholders interest and principal

payments or convert their investments under the Notes to equity.

          82.      Tern reasonably expected its promise to induce Plaintiffs to provide funding to

Tern.

          83.      All the Noteholders reasonably relied upon Tern’s promise provided funds to Tern

when they provided funding to tern.

          84.      Tern’s promise is binding and to allow Tern to avoid such promise would cause

injustice to Plaintiffs.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Tern on Count VI

of its Complaint as follows:

                   A.      Compensatory damages;

                   B.      Interest on the Notes, as allowed by Law and the Notes;

                   C.      All costs and expenses incurred in this Action, including attorneys’ fees.




                                                    19

PHIL1 9064700v.4
 Case 1:20-cv-01346-UNA Document 1 Filed 10/03/20 Page 20 of 20 PageID #: 20




 DATED: October 3, 2020                   KLEHR HARRISON
                                          HARVEY BRANZBURG LLP

                                          /s/ Sean M. Brennecke
                                          Sean M. Brennecke (DE Bar No 4686)
                                          919 N. Market St., Suite 1000
                                          Wilmington DE, 19801
                                          Tel: (302) 552-5501
                                          Fax: (302) 426-9193
                                          sbrennecke@klehr.com




                                     20

PHIL1 9064700v.4
